
	
		III
		111th CONGRESS
		2d Session
		S. RES. 478
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 13, 2010
			Mrs. Hagan submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Expressing support for designation of March
		  as National Whole Child Month.
	
	
		Whereas
			 each student should be able to enter school healthy and learn about and
			 practice a healthy lifestyle;
		Whereas, according to the Institute of
			 Medicine of the National Academies, the percentage of overweight children ages
			 6 to 11 years has doubled and the number of overweight adolescents has tripled
			 over the last 2 decades;
		Whereas
			 each student should be able to learn in an intellectually challenging
			 environment that is physically and emotionally safe;
		Whereas
			 according to the Indicators of School Crime and Safety report of 2009, 32
			 percent of middle and high school students reported being bullied during the
			 2007 school year;
		Whereas
			 each student should be able to be actively engaged in learning and connected to
			 the school and broader community;
		Whereas
			 a study on high school student engagement conducted by the Center for
			 Evaluation & Education Policy at the Indiana University School of Education
			 found that half of high school students feel they are an important part of
			 their school community;
		Whereas
			 each student deserves access to personalized learning and to be supported by
			 qualified, caring adults;
		Whereas
			 the Indiana University study found that more than 20 percent of students
			 reported that there is no adult at their school who cares about them and knows
			 them well;
		Whereas
			 each graduate deserves to be challenged academically and prepared for success
			 in college or further study and for employment in a global economy;
		Whereas
			 according to the most recently published information from the Condition of
			 Education on the availability of advanced courses in high schools in United
			 States, more than 25 percent of students do not have access to a single
			 advanced course in mathematics, English, science, or foreign language in their
			 high school;
		Whereas
			 another student drops out every 9 seconds in the United States;
		Whereas
			 the objective of the ASCD whole child approach to education ensures that every
			 child is healthy, safe, engaged, supported, and challenged; and
		Whereas
			 March would be an appropriate month to designate as “National Whole Child
			 Month”: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the designation of March as
			 “National Whole Child Month”;
			(2)recognizes that ensuring all children are
			 healthy, safe, engaged, supported, and challenged is a national priority;
			 and
			(3)encourages parents, educators, and
			 community members to support and provide a whole child approach to education
			 for each student.
			
